  Case 15-16505         Doc 56     Filed 01/07/19 Entered 01/07/19 07:46:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16505
         JONTAY T WELCH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 09/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/22/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/13/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,636.00.

         10) Amount of unsecured claims discharged without payment: $36,314.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16505        Doc 56       Filed 01/07/19 Entered 01/07/19 07:46:00                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,986.37
       Less amount refunded to debtor                            $460.37

NET RECEIPTS:                                                                                     $8,526.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,700.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $379.41
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,079.41

Attorney fees paid and disclosed by debtor:                  $300.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC                Unsecured      1,117.01            NA              NA            0.00       0.00
BANK OF AMERICA NA               Unsecured         200.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured     13,172.39           0.00            0.00           0.00       0.00
CAVALRY INVESTMENTS LLC          Unsecured         374.58           NA              NA            0.00       0.00
CBE GROUP                        Unsecured          99.00           NA              NA            0.00       0.00
CERTEGY                          Unsecured          75.00           NA              NA            0.00       0.00
CHEX SYSTEMS                     Unsecured          50.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,897.69       3,991.69        3,991.69        735.71        0.00
Credit Management Co.            Unsecured         333.00           NA              NA            0.00       0.00
CREDIT PROTECTION                Unsecured         203.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         404.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         148.00           NA              NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured         159.00           NA              NA            0.00       0.00
FOOT & ANKLE CLINICS             Unsecured         400.00           NA              NA            0.00       0.00
FOREST PARK LOAN COMPANY         Unsecured         385.46        385.36          385.36          71.03       0.00
I C Systems Collections          Unsecured         129.00           NA              NA            0.00       0.00
KAHN SANFORD LTD                 Unsecured      1,700.00            NA              NA            0.00       0.00
MCSI INC                         Unsecured         500.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         202.00        472.50          472.50          87.09       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         404.00        404.16          404.18          74.47       0.00
RJM AQUISITIONS FUNDING          Unsecured          92.35           NA              NA            0.00       0.00
SOUTHWEST CREDIT                 Unsecured      1,117.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured            NA         692.25          692.25        127.59        0.00
STANISCCONTR                     Unsecured         204.00           NA              NA            0.00       0.00
Stellar Rec                      Unsecured         206.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-16505       Doc 56        Filed 01/07/19 Entered 01/07/19 07:46:00                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
TELECHECK SERVICES               Unsecured         100.00           NA           NA             0.00        0.00
THE MONEY STORE                  Unsecured         400.00           NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured      7,000.00            NA           NA             0.00        0.00
US BANK                          Unsecured          75.25           NA           NA             0.00        0.00
US BANK NA                       Unsecured         523.42           NA           NA             0.00        0.00
US BANK NA                       Unsecured         205.27           NA           NA             0.00        0.00
US DEPT OF ED GREAT LAKES        Unsecured     17,251.00     17,517.77     17,517.77       3,228.68         0.00
VERIZON                          Unsecured         674.00        662.06       662.06         122.02         0.00
Village of Justice               Unsecured          50.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $24,125.81           $4,446.59                  $0.00


Disbursements:

       Expenses of Administration                              $4,079.41
       Disbursements to Creditors                              $4,446.59

TOTAL DISBURSEMENTS :                                                                           $8,526.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16505         Doc 56      Filed 01/07/19 Entered 01/07/19 07:46:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
